Citation Nr: 1424211	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 12, 1968 to September 12, 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) via video conference from the RO.  In July 2011, the case was remanded for further development.   


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam or to have otherwise been exposed to herbicides during service.  

2.  Prostate cancer did not become manifest in service or for many years thereafter and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records and post-service medical records.  Also of record and considered in connection with the appeal is the transcript of the December 2010 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  

The Board finds that the December 2010 Board hearing was adequate as the VLJ explained the issue on appeal and identified possible sources of evidence that may have been overlooked in relation to the claim for service connection for bilateral eye disability.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   The claim was also subsequently remanded for further development in order to attempt to obtain any additional evidence pertinent to the claim.  Additionally, there is no indication that there is any further outstanding evidence pertinent to this claim.  Thus, the Veteran was not prejudiced by any shortcomings in the hearing notice.  

Additionally, the Board finds that there was appropriate compliance with the July 2011 remand as the AOJ appropriately attempted to obtain additional pertinent VA medical records, not already of record, and made a determination after appropriate research whether the Veteran was exposed to herbicides during his active service.

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim.  However, as prostate problems were not shown in service or for many years thereafter and as the evidence does not meet even the low threshold of indicating that the current prostate cancer may be associated with service, an examination is not necessary.   See 38 C.F.R. § 3.159(c)(4).  In particular, the Veteran has not stated that prostate cancer began in service or that he had continuing symptoms since service and there is no medical evidence of record suggesting a relationship between prostate cancer and the Veteran's service.  In addition, the Veteran was not exposed to herbicides during service.  No further RO action prior to appellate consideration of the claim is required.  

II.  Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999)

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  Prostate cancer does qualify as a chronic disease.  Id.  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Prostate Cancer) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran essentially alleges that his current prostate cancer was caused by exposure to herbicides in service, either through transporting and/or storing them while serving aboard the USS Yellowstone or through actually disembarking from the ship onto land in the Republic of Vietnam.  The Veteran has also alleged on his Form 9 that he saw Agent Orange "airborne" while aboard the ship and that all machinery, equipment and people coming aboard from sprayed areas in Vietnam had the chemical on them.  The Veteran's personnel records show that he served aboard the USS Yellowstone from June 9, 1968 to August 6, 1968, when he was transferred to the U.S. Naval Hospital in Jacksonville, Florida.  

Regarding the contention of exposure to herbicides while aboard the USS Yellowstone, the record contains a May 2009 memorandum from the Joint Service Records Research Center (JSRRC) on research findings regarding Navy and Coast Guard ships during the Vietnam Era.  The memorandum indicates that in the course of its research efforts JSRRC reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era. To date, the JSRRC has found no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  



Given this specific finding based on substantial research and given the absence of any documentation or other corroboration of the Veteran's bare assertion of herbicide exposure, the weight of the evidence is against a finding that he was exposed to herbicides aboard this ship.  The Board notes that while the memorandum does not specifically address whether an individual on a ship could be exposed to Agent Orange or other herbicide by coming into contact with an individual who was actually exposed to such chemical while on the ground in Vietnam and then subsequently boarded the ship, there is no indication from the record that it is even possible to be exposed to an herbicide in this manner and JSRRCs conclusion that it could provide no evidence to support a claim of exposure aboard ship weighs against the validity of this assertion.  Moreover, as explained below, the USS Yellowstone was not shown to have been anywhere near Vietnam during the time the Veteran served aboard so it would not have picked up any passengers there or been in a position for crewmembers to be exposed to herbicides through the air.

Regarding the Veteran actually having landed in Vietnam, pursuant to the July 2011 remand, the Appeals Management Center (AMC) obtained a command history for the USS Yellowstone from the Naval History and Heritage Command (NHHC).  The command history indicates that the ship was at the Norfolk Naval Shipyard for overhaul from March 13, 1968 to July 6, 1968.  On July 7, 1968, the ship steamed to Guantanamo Bay, Cuba for two weeks refresher training.  Then from mid-July until the end of the year, the ship remained in homeport at Mayport Naval Station in Jacksonville, Florida.  Thus, the history shows that the ship was located in the Atlantic while the Veteran was aboard rather than in the Pacific, in the vicinity of Vietnam.  Consequently, as the Veteran has not provided any evidence contradicting this account, the weight of the evidence is against a finding that the Veteran went on land in Vietnam during his time aboard the USS Yellowstone or served in waters anywhere near Vietnam.  Additionally, it is neither shown nor alleged that the Veteran was anywhere near Vietnam during the rest of his active duty.  Accordingly, there is no basis for concluding that the Veteran was exposed to herbicides during service and no basis for awarding service connection for prostate cancer due to such herbicide exposure.     

The Board has also considered whether service connection for prostate cancer could be awarded on a direct basis or presumptive basis (based on manifestation of this chronic disease).  The Veteran's service treatment records do not show any findings of prostate or other cancer or any other abnormalities of the prostate, however, and there is no indication or allegation of manifestation of prostate cancer within the first postservice year.   Instead, the earliest medical evidence of prostate cancer is   from December 2008, when a VA biopsy showed prostatic adenocarcinoma of the right apex of the prostate.  The medical evidence does show benign prostatic hypertrophy as early as 2000, with a biopsy for prostate cancer negative at that time.  Private medical records also indicate that the Veteran was experiencing bladder problems as early as 1986, after a car accident.  However, there were no findings of prostate abnormalities at that time.  Thus, the medical evidence does not show prostate problems during service or for many years thereafter.  

Additionally, the Veteran has not specifically alleged having any prostate problems during service or soon thereafter, instead simply indicating at his December 2010 Board hearing that several years before his prostate cancer diagnosis (in December 2008), his prostate specific antigen (PSA) readings had been high and that his treating physicians had not been able to figure out the reason for this.  Consequently, the lay testimony of record also does not tend to show prostate problems during service or soon thereafter.   Further, there is no medical opinion of record tending to indicate that the current prostate cancer is otherwise related to service, and as explained above a VA examination or opinion is not necessary in this case.  Moreover, to the extent the Veteran may be asserting that his current prostate cancer is otherwise related to service, as a layperson, without any demonstrated expertise concerning the etiology of prostate cancer, this assertion is not competent evidence of such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, as the Veteran is not shown to have been exposed to herbicides; as prostate cancer or other prostate problems were not shown in service or for many years thereafter; and as the Veteran's current prostate cancer is not shown to be related to service, service connection is not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307. 3.309. The preponderance of the evidence is against this claim and it must be denied.   Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.    

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


